NOTICE OF ALLOWANCE
The amendments and response filed 05 April 2021 are acknowledged and have been considered in their entirety.  Claims 1-6 remain pending, claims 1-4 withdrawn and claims 5-6 subject to examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 March 2021 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Withdrawal of Previous Rejections
The rejection of claims 5-6 under 35 U.S.C. 102(a)(1) as anticipated by KR-10-1480433 (cited on IDS) as evidenced by Lee et al. (cited on PTO-892 of 09/15/20) is withdrawn in view of Applicants clarification that “tagatose biphosphate aldolase” is not the same as a fructose-4-epimerase, rather it has that function (in addition to is natural function of D-tagatose 1,6-bisphosphate [Wingdings font/0xE0] {\displaystyle \rightleftharpoons } glycerone phosphate + D-glyceraldehyde 3-phosphate) but is a totally separate from a fructose 1,6-biphosphate aldolase.  Further, characterization of said enzymes reveals they are classified in completely different enzyme classification (E.C.) with tagatose biphosphate aldolase having E.C. 4.1.2.40 and fructose 1,6-biphosphate aldolase E.C. 3.1.3.11.  As such, Applicants assertions that they are two different enzymes is accurate and their clarification regarding the specification is convincing.  As such, the rejection is withdrawn.   
For the same reasons as recited above, the rejection of claims 5-6 under 35 U.S.C. 102(a)(1) as anticipated by Lee et al. (cited on PTO-892 of 09/15/20) is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Dr. Rahul Pathak on 07 July 2021.
The application has been amended as follows: 

In the Claims (04/05/2021):
Cancel claims 1-4.
5.	(Currently amended)  A method of producing tagatose in a single enzymatic step[[,]] by directly converting fructose into tagatose, by contacting fructose with tagatose-biphosphate aldolase, a microorganism expressing the tagatose-biphosphate aldolase, or a culture of the microorganism comprising said tagatose-biphosphate aldolase.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a method of producing tagatose, comprising converting fructose into tagatose claims 5-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        07 July 2021